I congratulate my brother Sam 
Kutesa of the Republic of Uganda on his well-deserved 
election as President of the General Assembly at its 
sixty-ninth session. While wishing him every success 
in the discharge of his duties and responsibilities, 
my delegation and I promise him our full support 


and cooperation. Allow me also to pay tribute to his 
predecessor, Mr. John Ashe of Antigua and Barbuda, 
for his remarkable leadership of the Assembly at its 
sixty-eighth session.

Our illustrious Secretary-General Ban Ki-moon 
deserves praise and appreciation for his leadership 
and the good work he is doing for our esteemed 
Organization. He has been performing his duty with 
courage, dedication, passion and commitment in 
driving the United Nations agenda. We will always be 
grateful to him.

We welcome and fully endorse the theme of this 
year’s debate, “Delivering on and implementing 
a transformative post-2015 development agenda”. 
We expect the discussion on it to make important 
contributions in the intergovernmental negotiations 
about to start on the post-2015 development goals. As 
we dedicate our time and effort to the negotiations on 
the post-2015 development agenda, we must not lose 
sight of the unfinished business of the Millennium 
Development Goals (MDGs). It is important that 
any unaccomplished targets and indicators should be 
properly factored into the new agenda. In the meantime, 
we should ensure that we use the remaining 461 days to 
accelerate the pace of implementing the MDGs.

The issue of financing the implementation of 
the post-2015 development agenda must be given 
special attention. I am mentioning this matter because 
experience has taught us that, other factors aside, we 
will fall short of attaining a number of the MDG targets 
and indicators because of unpredictable, unreliable, 
insufficient and untimely availability of financial 
resources. Therefore, for the post-2015 development 
agenda to be achieved, we must devise a mechanism 
to ensure stable, predictable and reliable sources of 
finance for their implementation.

There is more to the year 2015 than the deadline for 
the MDGs and the onset of the post-2015 sustainable 
development goals. The year 2015 is also a deadline 
for the world to conclude a legally binding climate 
change agreement. We thank the Secretary-General 
for convening the Climate Summit that took place on 
23 September, here at the United Nations. It afforded 
us a unique opportunity to put our minds together and 
deliberate on ways to save this planet from disaster and 
advance on clean development pathways. It was very 
opportune, indeed, to hold the Summit two months 
before the twentieth Conference of the Parties to the 
United Nations Framework Convention on Climate 
Change (COP-20), which is due to be held in Lima in 
December 2014, and one year before COP-21, to be held 
in Paris next year. In many ways, the Summit may help 
to make the work in Peru less difficult. As members 
know, a successful Lima Conference will mean a lot 
in terms of the Paris Conference, where we expect 
to conclude a legally binding climate agreement. We 
know it is not easy, but Tanzania and Africa as a whole 
are appealing to all countries from all continents to do 
whatever it takes to ensure that COP-21 delivers on the 
expectations all of us have. Failure should not be an 
option.

United Nations reforms are long overdue. Reports 
that consultations and negotiations are not showing 
encouraging signs of progress are very frustrating 
indeed. We should remain steadfast and vigilant and not 
allow the momentum to be lost. We humbly request the 
President of the Assembly to use his good offices and 
long-standing diplomatic skills to revitalize the process 
and keep it on track. We must keep the flame burning.

Global peace and security are in a state of flux. 
The events occurring in North Africa, the Middle 
East, Eastern Europe, the Great Lakes region and the 
Horn of Africa are matters of concern to all of us. 
Equally important is the menace of terrorism; the illicit 
exploitation of natural resources; poaching; and the 
illicit trade in narcotic drugs and weapons, which are 
making the world less secure.

Terrorism is assuming new dimensions, making 
it a huge threat today because of its indiscriminate, 
lethal and callous character. Hundreds of innocent 
people have lost their lives or been abducted, with 
fatal consequences. No country is insulated from this 
menace, and nobody is safe. As such, it calls for all of 
us to play an active role in the fight against terrorism 
and cross-border crime. Al-Shabaab, Boko Haram, the 
Islamic State in Iraq and the Sham and other terrorist 
organizations should not be allowed to have their way. 
Libya should not be left to disintegrate. The senseless 
fighting in the Central African Republic and South 
Sudan must be brought to an end. This world, under 
the leadership of the Security Council and regional 
organizations, has the capacity to do exactly that. Let 
us do what is required of us to stop the bloodshed, loss 
of life, suffering of innocent people and destruction of 
property.

The horrifying scenes of bombings and the 
deaths of innocent women, children and men in the 
recent hostilities between Israel and Palestine are 


heartbreaking. Unfortunately, the conflict has been 
going on for far too long, despite the fact that the 
lasting solution is known: two States, living side by 
side harmoniously. That solution has been elusive. The 
time has now come for the United Nations, the United 
States of America, Russia, Europe and other global and 
regional Powers to come together in concerted efforts 
to make it happen. We should not wait any longer.

As regards the question of Western Sahara, let me 
reiterate the appeal I made last year to the Security 
Council to do everything in its power to resolve that 
problem once and for all. Honestly, I cannot comprehend 
why that problem, which began around the same time as 
that in East Timor, nearly 40 years ago, should remain 
unresolved to this day. What are the insurmountable 
challenges impeding the United Nations from ending 
the impasse? I ask the United Nations to please do what 
is needed and put the Sahrawi question to rest. I know 
it can.

Once again, we in Tanzania wish to join others who 
spoke before us in calling for an end to the sanctions 
and embargo against Cuba and its people. For over 50 
years, the embargo has condemned the people of Cuba, 
including innocent children and women, to perpetual 
hardship and poverty. It is high time that the embargo 
be lifted and the people of Cuba given the opportunity 
to live in dignity like everybody else on this planet.

This session of the General Assembly is being held 
at a time when our brothers and sisters in Liberia, Sierra 
Leone and Guinea are confronting the worst outbreak 
of the deadly Ebola epidemic to date. In those three 
countries, together with Nigeria and the Democratic 
Republic of the Congo, some 2,400 people have lost 
their lives. The disease, which has no cure or vaccine 
as yet, presents a major threat to the countries where 
the disease is known to exist, but also to neighbouring 
countries and beyond. Unless the world succeeds in 
controlling the spread of this disease, there is every 
likelihood that it will become a global epidemic.

Our collective efforts in that regard are the best 
way forward. I believe the world has the technology, 
knowledge and financial resources that, if put together, 
can defeat the threat posed by Ebola. We should also 
continue to support the efforts of the world’s scientists, 
who are working tirelessly, day and night, in search 
of a cure and a vaccine. We applaud the efforts being 
undertaken by the United Nations, the World Health 
Organization, the United States Government and other 
countries with the necessary technical and technological 
capabilities to assist the affected countries and wage 
the fight against the disease worldwide

We request four things. First, we must continue and, 
where possible, bolster that support until the spread of 
the disease is under control. Secondly, we must continue 
to assist other nations in West Africa and elsewhere on 
the African continent in building their capacities for 
surveillance, isolation and treatment. Thirdly, we must 
intensify our efforts to develop a cure and a vaccine 
to save the lives of those infected now and to prevent 
others from being infected. Fourthly and finally, we 
must help Africa; we must help African nations so that 
the stigma that is developing against Africa because of 
Ebola is stopped.

Reports that a number of people from other 
continents are now shying away from coming to Africa 
and are cancelling travel plans because of Ebola are 
disturbing. That is threatening to kill the all-important 
tourism industry, trade and investment flows to Africa. 
May the United Nations and friends of Africa please 
help us to tell the world that Africa is a continent of 
54 countries, not a country of 54 provinces. Not all 
countries in Africa have the disease. Moreover, many 
countries are far away from the concerned countries in 
West Africa. In fact, the affected countries are closer 
to Europe than they are to Kenya, Tanzania or South 
Africa in eastern and southern Africa, to mention but a 
few. As a matter of fact, they are 9 to 11 hours away by 
air from those countries. To cancel travel to our parts 
of Africa is incomprehensible and a gross injustice to 
the continent.

I am confident that this seven-day debate on 
the theme “Delivering on and implementing a 
transformative post-2015 development agenda” affords 
us another opportunity to define a bright future for 
ourselves, our children, our children’s children and their 
grandchildren. We should seize the moment to build on 
the success stories and lessons from the many countries 
and peoples who have been successful. We should 
also learn from the challenges and failures during the 
implementation of the MDGs in conceiving the goals, 
targets and indicators of the post-2015 development 
agenda. Tanzania stands ready to cooperate with the 
rest of the Members of the United Nations family in 
building consensus on the post-2015 development goals.

Allow me to conclude by appealing to everyone in 
this Hall to promise to work for a post-2015 development 
agenda that will make the world a better place for all of 
us to live in.

